Citation Nr: 9936092	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-14 307A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in a July 14, 1997, decision.




ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1960 to September 1962.

On July 14, 1997, the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's petition to reopen a 
claim for service connection for hearing loss of the left 
ear.  The Board granted his petition to reopen a claim 
for service connection for bilateral pes planus and remanded 
this claim to the RO for further development and 
consideration.  He appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals.

In September 1998, VA's General Counsel filed a motion 
requesting that the Court vacate the Board's decision-
insofar as it denied the veteran's petition to reopen the 
claim for service connection for hearing loss of the left 
ear-and to remand this claim to the Board for appropriate 
development and readjudication in accordance with the 
directives of the motion and all applicable laws, 
regulations, and precedent cases-including Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) and Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The Court granted the motion in 
October 1998 and thereafter returned the case to the Board 
for another decision taking into account matters raised in 
its order.

After receiving notification in May 1999 that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) had issued a decision and a mandate dismissing 
the veteran's appeal, and receiving notification of a similar 
mandate issued by the Court, the Board issued another 
decision in December 1999 continuing to deny the petition to 
reopen the claim for service connection for hearing loss of 
the left ear, but granting service connection for bilateral 
pes planus.



FINDINGS OF FACT

1.  On September 28, 1998, the veteran filed a motion for 
revision of the July 14, 1997, decision of the Board based on 
clear and unmistakable error (CUE).

2.  In October 1998, the Court issued an order granting a 
motion to vacate and remand the Board's July 14, 1997, 
decision.

3.  The Board issued another decision in December 1999 
continuing to deny the veteran's petition to reopen the claim 
for service connection for hearing loss of the left ear, and 
granting his claim for service connection for bilateral pes 
planus.


CONCLUSION OF LAW

Since the Court vacated the Board's July 14, 1997, decision-
to the extent that it denied the veteran's petition to reopen 
the claim for service connection for hearing loss of the left 
ear-and since the Board has granted service connection for 
the bilateral pes planus that was also the subject of that 
decision, the Board does not have jurisdiction to adjudicate 
the merits of the veteran's motion for revision of that 
decision on the basis of CUE.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final decisions of the Board are subject to revision on 
the basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  
See 38 C.F.R. § 20.1400 (1999).

The Court has vacated and remanded the Board's July 14, 1997, 
decision that was challenged on the basis of CUE in the 
veteran's motion.  Thus, there is no final decision for the 
Board to review on the basis of CUE.  Accordingly, the Board 
does not have jurisdiction to adjudicate the merits of the 
veteran's motion, and it is dismissed without prejudice.


ORDER

The motion is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 


